IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION AT COLUMBUS

IN RE: OHIO EXECUTION : Case No. 2:11-cv-1016
PROTOCOL LITIGATION

District Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz

This document relates to All Plaintiffs

ORDER REGARDING PENDING MOTION TO STAY AND
MODIFYING THE DECISION AND ORDER

This consolidated § 1983 method of execution case is before the Court on Defendants’
Motion to Stay (ECF No. 2583) the effectiveness of the Decision and Order Regarding the
Continued Anonymity’ of DRC Employee No. 1 (ECF No. 2566). Plaintiffs oppose the Motion
(Response, ECF No. 2587). Before Defendants file a reply memorandum, the Court believes it
useful to simplify the litigation situation.

The caption of the Decision and Order sought to be stayed pending appeal reads that it relates
to Plaintiffs Cleveland Jackson, James Hanna, and Melvin Bonnell. However, the effect of the Order
will be to remove the anonymity of DRC Employee No. | for the case as a whole, i.e., for all the
consolidated cases. Because the Order will have that effect for all Plaintiffs, it should have noted that

it related to all. The Magistrate Judge’s imprecision is reflected in the Motion to Stay where

 

' This label is a misnomer, applied in the haste of dealing with all of the recent filings in this case. DRC Employee
No. 1 is not anonymous and has never been granted permission to proceed pseudonymously in this case. The phrase
“continued anonymity” relates to the issue on replacing this Defendant’s name with the description “DRC Employee
No. 1” in recent deposition transcripts.
Defendants say they intend to appeal to the United States Court of Appeals for the Sixth Circuit as to
Cleveland Jackson and to District Judge Sargus as to Hanna and Bonnell (ECF No. 2583, PageID
129868 n.1). This would result in potentially competing appeals, which is not conducive to judicial
economy.

Furthermore, Plaintiffs have raised the pertinent question of whether the Sixth Circuit would
take jurisdiction of an interlocutory appeal on this matter (Memo. in Opp., ECF No. 2587, PageID
129928). Because this is not a final order and no party has sought a certification under 28 U.S.C. §
1292(b),? any appeal to the circuit court would have to rely on Cohen v. Beneficial Indus.1 Loan
Corp., 337 U.S. 541 (1949). To come within Cohen, an order must (1) conclusively determine the
disputed question, (2) resolve an important issue completely separate from the merits of the action,
and (3) be effectively unreviewable on appeal. Coopers & Lybrand v. Livesay, 437 U.S. 463
(1978). The Supreme Court has held that disclosure orders adverse to a claim of attorney-client
privilege are not immediately appealable under the collateral order doctrine. Mohawk Industries,
Inc. v. Carpenter, 558 U.S. 100 (2009). On the other hand, the Sixth Circuit has held that orders
sealing court records are immediately appealable under the collateral order doctrine. Rudd Equip.
Co., Inc., v. John Deere Constr. & Forestry Co., 834 F.3d 589, 592-93 (6" Cir. 2016).

To avoid a threshold jurisdictional issue in the circuit court but provide Defendants with
review of the Magistrate Judge’s Decision by an Article III judge, the Decision is MODIFIED
such that it does not apply to the two Plaintiffs with respect to whom there has been unanimous
consent, Warren Henness and Cleveland Jackson. Defendants’ therefore have a right to appeal the

Decision to District Judge Sargus. Any such appeal is due to be filed by October 11, 2019, per

 

? Nor would the Court likely grant such a certification because the issue is not outcome determinative, however
important it may be to Defendants.

> All parties have a right to appeal, but the Court infers from Plaintiffs’ Opposition to the motion to stay that they do
not intend to appeal.
Fed.R.Civ.P. 72(a).4

In addition to clarifying the route of appeal, the Magistrate Judge believes he should
indicate his disagreement with the following statement from Plaintiff's Memorandum in
Opposition to the Motion for Stay: “A stay of the unsealing of this deposition pending appeal will
mean that the material remains unavailable for the Court to cite and rely upon as it renders its decision
on Plaintiff Hanna’s critical Motion.” (Memo in Opp., ECF No. 2587, PageID 129927.) The Court is

not aware of any authority which would preclude it from relying on sealed material in rendering a

decision.

October 7, 2019.

s/ Michael R. Merz
United States Magistrate Judge

 

* One or more of the parties may regard the Decision as dispositive and therefore covered by Fed.R.Civ.P. 72(b). The
deadline for appeal is the same.
